DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 05/24/2022, to the Non-Final Office Action mailed on 02/25/2022. 
Claims 1, 9, and 13 are amended. Claims 1-20 are pending and addressed below.











Claim Rejections - 35 USC § 103
Claims 1-5, 7-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (R2-1912651 Fraunhofer HHI, Resource Allocation for Mode 2 NR V2X, 3GPP TSG-RAN WG2 Meeting #107bis, 14th – 18th October 2019), hereinafter NPL-F, in view of Pan Li-Te et al US 20200367095, hereinafter Pan, in view of Basu Mallick Prateek et al US 10743155 B2, hereinafter Basu.
Regarding claims 1, 9 and 13, Pan teaches, a user equipment (UE) in a wireless communication system / a base station (BS) in a wireless communication system / a method of a user equipment (UE) in a wireless communication system, the UE/BS/method comprising: 
a transceiver configured to receive configuration information for transmit (TX) resource pools including a first set of resource pools and a second set of resource pools (NPL-F: Ch 2.1 and Proposal 2, teaches configuring two resource pools for transmission. A set of Resource pool is interpreted, in light of the specification (see Spec para [69]), as a group or set of time-frequency resources, and from which one or many resources are used when needed), and 
a processor operably connected to the transceiver, the processor configured to: 
identify, at a radio resource control (RRC) sub-layer, the first and second set of resource pools based on a hybrid automatic repeat request (HARQ) feedback channel (NPL-F: Ch 2.1 and Proposal 2, teaches two pools are based on configured PSFCH (Physical Sidelink Feedback Channel). PSFCH is known to be a HARQ feedback channel. In 3GPP, configuration from the network node is known be done at the RRC layer),
NPL-F does not expressly teach, select, at a medium access control (MAC) sub-layer, a logical channel to transmit sidelink (SL) data, wherein the logical channel includes a highest priority among multiple logical channels using a logical channel prioritization (LCP) function, determine, at the MAC sub-layer, whether the logical channel is configured with the HARQ feedback channel, and select, at the MAC sub-layer, a TX resource pool from the first set of resource pools based on a determination that the logical channel is configured with the HARQ feedback channel, wherein the transceiver is further configured to transmit the SL data based on the TX resource pool.
However, in the same field of endeavor, Pan teaches, determine, at the MAC sub-layer, whether the logical channel is configured with the HARQ feedback channel, and select, at the MAC sub-layer, a TX resource pool from the first set of resource pools based on a determination that the logical channel is configured with the HARQ feedback channel, wherein the transceiver is further configured to transmit the SL data based on the TX resource pool (Pan: [101], [103]-[104], teaches receiving a first sidelink grant (i.e. resources) associated with HARQ feedback enabled (i.e. first set) and a second sidelink grant associated with HARQ feedback disabled (i.e. second set). In 3GPP, grants or configuration from the network node is done at the RRC layer (see also Pan: [52], [54]), Pan [118]-[119], further teaches, logical channel data is considered for transmission based on whether HARQ feedback is enabled or not. Pan implies or suggests selection of resources from corresponding resource grants of the first or the second grant configuration. Selecting one or many resources from a set of resources for the purpose of data transmission is similar to selecting a pool of resources from a set of pool resources. In 3GPP, MAC layer handles TX resource selection for logical channel (see also Pan [67]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-F’s method/UE/BS to include determining, at the MAC sub-layer, whether the logical channel is configured with the HARQ feedback channel, and select, at the MAC sub-layer, a TX resource pool from the first set of resource pools based on a determination that the logical channel is configured with the HARQ feedback channel, wherein the transceiver is further configured to transmit the SL data based on the TX resource pool.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for distinguishing transmission feedback mode in sidelink buffer status report in a wireless communication system to handle the rapid rise in demand for communication of large amounts of data to and from mobile communication devices (Pan: [2]-[3]).
NPL-F and Pan do not expressly teach, select, at a medium access control (MAC) sub-layer, a logical channel to transmit sidelink (SL) data, wherein the logical channel includes a highest priority among multiple logical channels using a logical channel prioritization (LCP) function.
However, in the same field of endeavor, Basu teaches, select, at a medium access control (MAC) sub-layer, a logical channel to transmit sidelink (SL) data, wherein the logical channel includes a highest priority among multiple logical channels using a logical channel prioritization (LCP) function (Basu: col. 15, l.25-60, teaches selecting a logical channel with highest priority by the MAC layer LCP function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-F and Pan’s method/UE/BS to include selecting, at a medium access control (MAC) sub-layer, a logical channel to transmit sidelink (SL) data, wherein the logical channel includes a highest priority among multiple logical channels using a logical channel prioritization (LCP) function.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of sidelink data transmission for improved transmission of vehicular and other data by a vehicular mobile terminal (Basu: col.1 l.5-11).
With respect to claim 9, claim recites identical features with respect to a base station representing a transmit side. Therefore, it is subjected to the same rejection. 
With respect to claim 13, claim recites identical features with respect to a method of a UE. Therefore, it is subjected to the same rejection. 
Regarding claims 2, 10 and 14, NPL-F, in view of Pan and Basu, teaches the method/UE/BS, as outlined in the rejection of claims 1, 9 and 13.
NPL-F further teaches, wherein the first set of resource pools includes resources for the HARQ feedback channel and the second set of resource pools does not include resources for the HARQ feedback channel (NPL-F: p. 3, Figure 1b: Option 2, teaches Resource Pool Configuration with PSFCH and without PSFCH).
Regarding claims 3, 11 and 15, NPL-F, in view of Pan and Basu, teaches the method/UE/BS, as outlined in the rejection of claims 1, 9 and 13.
NPL-F and Basu do not expressly teach, wherein the transceiver is further configured to receive SL bearer configuration information including SL logical channel configuration information.
However, in the same field of endeavor, Pan teaches, wherein the transceiver is further configured to receive SL bearer configuration information including SL logical channel configuration information (Pan: [101], teaches UE receiving SLRB (SL Radio Bearer) configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-F and Basu’s method/UE/BS to include wherein the transceiver is further configured to receive SL bearer configuration information including SL logical channel configuration information.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for distinguishing transmission feedback mode in sidelink buffer status report in a wireless communication system to handle the rapid rise in demand for communication of large amounts of data to and from mobile communication devices (Pan: [2]-[3]).
Regarding claims 4 and 16, NPL-F, in view of Pan and Basu, teaches the method/UE/BS, as outlined in the rejection of claims 1 and 13.
NPL-F and Pan do not expressly teach, wherein the processor is further configured to select, at the MAC sub-layer, the logical channel based on the LCP function allocating a priority to determine a transmission order of the SL data.
However, in the same field of endeavor, Basu teaches, wherein the processor is further configured to select, at the MAC sub-layer, the logical channel based on the LCP function allocating a priority to determine a transmission order of the SL data. (Basu: col. 15, l.25-60, teaches selecting a logical channel based on priority by the MAC layer LCP function for transmitting SL data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-F and Pan’s method/UE/BS to include wherein the processor is further configured to select, at the MAC sub-layer, the logical channel based on the LCP function allocating a priority to determine a transmission order of the SL data.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of sidelink data transmission for improved transmission of vehicular and other data by a vehicular mobile terminal (Basu: col.1 l.5-11).
Regarding claims 5 and 17, NPL-F, in view of Pan and Basu, teaches the method/UE/BS, as outlined in the rejection of claims 1 and 13.
NPL-F and Basu do not expressly teach, wherein the processor is further configured to select, at the MAC sub-layer, the TX resource pool from the second set of resource pools based on a determination that the logical channel is not configured with the HARQ feedback channel.
However, in the same field of endeavor, Pan teaches, wherein the processor is further configured to select, at the MAC sub-layer, the TX resource pool from the second set of resource pools based on a determination that the logical channel is not configured with the HARQ feedback channel (Pan: “the data from the logical channel associated with HARQ feedback disabled may be selected if the sidelink grant is not associated with a HARQ feedback resource.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-F and Basu’s method/UE/BS to include wherein the processor is further configured to select, at the MAC sub-layer, the TX resource pool from the second set of resource pools based on a determination that the logical channel is not configured with the HARQ feedback channel.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for distinguishing transmission feedback mode in sidelink buffer status report in a wireless communication system to handle the rapid rise in demand for communication of large amounts of data to and from mobile communication devices (Pan: [2]-[3]).

Regarding claims 7 and 19, NPL-F, in view of Pan and Basu, teaches the method/UE/BS, as outlined in the rejection of claims 1 and 13.
NPL-F and Basu do not expressly teach, wherein the processor is further configured to enable a medium access control (MAC) sub-layer of the UE to: select the logical channel to transmit the SL data, determine whether the logical channel is configured with the HARQ feedback, and select the TX resource pool from the first set of resource pools.
However, in the same field of endeavor, Pan teaches, wherein the processor is further configured to enable a medium access control (MAC) sub-layer of the UE to: select the logical channel to transmit the SL data, determine whether the logical channel is configured with the HARQ feedback, and select the TX resource pool from the first set of resource pools (Pan: [119] “the data from the logical channel associated with HARQ feedback enabled may be selected if the sidelink grant is associated with a HARQ feedback resource.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-F and Basu’s method/UE/BS to include wherein the processor is further configured to enable a medium access control (MAC) sub-layer of the UE to: select the logical channel to transmit the SL data, determine whether the logical channel is configured with the HARQ feedback, and select the TX resource pool from the first set of resource pools.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for distinguishing transmission feedback mode in sidelink buffer status report in a wireless communication system to handle the rapid rise in demand for communication of large amounts of data to and from mobile communication devices (Pan: [2]-[3]).
Regarding claims 8, 12 and 20, NPL-F, in view of Pan and Basu, teaches the method/UE/BS, as outlined in the rejection of claims 1, 9 and 13.
NPL-F and Basu do not expressly teach, wherein: the TX resource pools are configured by a system information block (SIB), the TX resource pools are configured by a higher layer signal comprising a UE dedicated RRC message, or the TX resource pools are configured from pre-configured information.
However, in the same field of endeavor, Pan teaches, wherein: the TX resource pools are configured by a system information block (SIB), the TX resource pools are configured by a higher layer signal comprising a UE dedicated RRC message, or the TX resource pools are configured from pre-configured information (Pan: [52], teaches SL configuration, which comprises TX resource configuration, is done via dedicated signaling, system information or pre-configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-F and Basu’s method/UE/BS to include wherein: the TX resource pools are configured by a system information block (SIB), the TX resource pools are configured by a higher layer signal comprising a UE dedicated RRC message, or the TX resource pools are configured from pre-configured information.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for distinguishing transmission feedback mode in sidelink buffer status report in a wireless communication system to handle the rapid rise in demand for communication of large amounts of data to and from mobile communication devices (Pan: [2]-[3]).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-F, in view of Pan and Basu, and further in view of IDS Reference NPL R2-1913711 Huawei “Remaining issues on sidelink LCP procedure” 14–18 October, 2019, 3GPP TSG-RAN WG2 #107bis, hereinafter NPL-H.
Regarding claims 6 and 18, NPL-F, in view of Pan and Basu, teaches the method/UE/BS, as outlined in the rejection of claims 1 and 13.
Pan further teaches, indicate, to the MAC sub-layer of the UE, that the first set of resource pools includes resources for the HARQ feedback channel and the second set of resource pools does not include resources for HARQ feedback channel (Pan: [101] and [119], teaches logical channel data configured with HARQ is sent over sidelink grant with HARQ feedback resources. In 3GPP, MAC layer handles TX resource selection for logical channel (see also Pan [67]). As sidelink grant is handled at the RRC-layer, as explained in the claim 1 rejection, and TX resource for the logical channels is determined at the MAC layer, it is inherent that RRC layer forwards to the MAC layer the determined resources).
Pan, NPL-F and Basu do not expressly teach, wherein the processor is further configured to enable the RRC sub-layer of the UE to: sort the TX resource pools into the first set of resource pools and the second set of resource pools.
However, in the same field of endeavor, NPL-H teaches, wherein the processor is further configured to enable the RRC sub-layer of the UE to: sort the TX resource pools into the first set of resource pools and the second set of resource pools (NPL-H: page 3 “For mode 2, the UE itself knows the property values of each SL grant it selected based on sensing autonomously.”, teaches UE sorts out first and second SL grants. Page 3 “... it is the RRC that carries the property...”, confirms SL grant is handled in RRC layer, as also known in 3GPP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, NPL-F and Basu’s method/UE to include wherein the processor is further configured to enable the RRC sub-layer of the UE to: sort the TX resource pools into the first set of resource pools and the second set of resource pools.
This would have been obvious because it would motivate one of ordinary skill in the art to provide handling of LCP restriction for In-Coverage (IC) and Out-of-Coverage (OOC) UEs for enhanced handling of sidelink data in 5G (NPL-H: Ch. 1 Introduction).

Response to Arguments
Applicant’s arguments filed on 05/24/2022, with respect to the rejection of amended claim 1 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.12-13 that “Pan, however, fails to disclose that the UE is configured with transmit resource pools including both first and second resource pools as recited in Claim 1. The SLRM configuration for the logical channels associated with the HARQ feedback enabled or disabled as cited in Pan does not teach or suggest that the transmit resource pool includes both first and second resource pools as recited in Claim 1. Pan also mentions that the UE receives sidelink grants associated with the HARQ feedback resources. This does not teach or suggest that a UE receives configuration information for transmit resource pools including a first and second resource pools as recited in Claim 1. In the cited portion, Pan discloses that the UE is configured with two logical channels for the HARQ feedback enabled and the HARQ feedback disabled, and the UE receives, based on the buffer size, the sidelink grants for the HARQ feedback resources and the non-HARQ feedback resources, respectively. However, Pan fails to disclose that the UE receives the configuration information for the transmit resource pool including both first and second resource pools as recited in Claim 1. Pan discloses that the sidelink grant includes frequency and time domain information of the HARQ feedback resources when the sidelink is granted for the HARQ feedback resource. See Id. at [0103] and [0104]. Pan merely discloses the characteristics of the sidelink in the time and frequency domain for the HARQ feedback resource. Pan does not disclose that the UE is configured with the transmit resource pool including both first and second resource pool as recited in Claim 1. The frequency and time domain information for HARQ feedback resources as cited in Pan does not teach or suggest the configuration information for the transmit resource pool including both first and second resource pools as recited in Claim 1.”
However, the examiner respectfully disagrees. Pan para [101] discloses first and second transmission resource grants associated with HARQ feedback channel status, suggesting first and second resource pools of the amendment, and resources are time-frequency resources according to Spec para [69]. However, a new prior art NPL-F is cited that expressly teaches first and second resource pools of the amendment.
Applicant further argues in Remarks: p.13 that “Next, the proposed combination also does not disclose or suggest to "identify, at a radio resource control (RRC) sub-layer, the first and second sets of resource pools based on a hybrid automatic repeat request (HARQ) feedback channel" as recited in Claim 1. The Office Action contends that paragraphs [0101], [0101], and [0103] of Pan discloses these elements. Office Action, pg. 4. The Applicant respectfully disagrees. As discussed above, Pan discloses that the UE is configured with two logical channels for the HARQ feedback enabled and the HARQ feedback disabled, and receives, based on the buffer size, the sidelink grants for the HARQ feedback resources and the non-HARQ feedback resources in the time and frequency domain. This does not teach or suggest that an RRC sub-layer of UE identifies the first and second sets of resource pools as recited in Claim 1. Claim 1 recites that the RRC sublayer of the UE receives and identifies both resource pools for HARQ feedback channel. Pan does not dislcose the receipt of configuration information for such resource pools and is further is silent as to any such use of an RRC sub-layer for identifying the first and second sets of resource pools as recited in Claim 1.”.
However, the examiner respectfully disagrees. Applicant’s invention (Spec Fig. 7) is about two types of transmission resources based on with or without HARQ feedback channel (i.e. PSFCH channel), and resources are selected/identified accordingly depending on if the logical channel sending data requires HARQ feedback or not. Prior art of NPL-F and Pan teaches the same concept. Expressing these two types of resources/grants as two sets of resource pools is a matter of alternative terminology with the same meaning. And selecting resources/pool from a grant/set-of-pool is also a matter of alternative terminology.
	Applicant further argues in Remarks: p.14 that “However, this does not teach or suggest that a TX resource pool is selected from the first set of resource pools based on a determination that the logical channel is configured with the HARQ feedback channel as recited in Claim 1. Claim 1 recites that a UE selects a TX resource pool from the first set of resource pools of the transmit resource pools. While Pan discloses that the logical channel, enabled or disabled, is determined for the HARQ feedback resources, Pan fails to disclose that the TX resource pools is selected from the first set of resource pools as recited in Claim 1. In addition, while Pan discloses that the logical channel is selected based on whether the granted sidelink is associated with the HARQ feedback, Pan fails to disclose that a TX resource pool is selected from the first set of resource pools of the transmit resource pools based on a determination that the logical channel is configured with the HARQ feedback channel as recited in Claim 1.”.
However, the examiner respectfully disagrees. Applicant’s invention (Spec Fig. 7) is about two types of transmission resources based on with or without HARQ feedback channel (i.e. PSFCH channel), and resources are selected/identified accordingly depending on if the logical channel sending data requires HARQ feedback or not. Pan para [118]-[119] teaches selecting resources from corresponding resource grants. Expressing types of resources/grants as sets of resource pools is a matter of alternative terminology with the same meaning. And selecting resources/pool from a grant/set-of-pool is also a matter of alternative terminology.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee, U.S. Publication No. 20210127417 - DATA TRANSMISSION CONSIDERING FEEDBACK AND SIDELINK RESOURCE ALLOCATION.
Lee, Publication No. 20210127402 - METHOD AND APPARATUS FOR LOGICAL CHANNEL PRIORITIZATION IN WIRELESS COMMUNICATION SYSTEM.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472